Case: 19-60588     Document: 00516434030          Page: 1    Date Filed: 08/16/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2022
                                   No. 19-60588
                                                                        Lyle W. Cayce
                                                                             Clerk

   Matthew Huskey,

                                                            Plaintiff—Appellant,

                                       versus

   Mary Jones, Captain (Unit 29); Derrick Munford,
   Captain (Unit 29); “John Doe” Griffin, Lieutenant (Key
   Control); Donovan Clark, Officer (Unit 29); Tommy
   Herring, Officer (K-9 Unit),

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:17-CV-140


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          Plaintiff-Appellant Matthew Huskey brought suit against Defendants-
   Appellees for conduct that occurred during his incarceration at the
   Mississippi State Penitentiary. The district court granted summary judgment
   in favor of Appellees, and Huskey appealed. We remanded to the district
   court for a factual inquiry into the timeliness of Huskey’s Motion to Alter or
   Amend Judgment under Rule 59(e). See Fed. R. Civ. P. 59(e). The district
Case: 19-60588       Document: 00516434030           Page: 2     Date Filed: 08/16/2022




                                      No. 19-60588


   court determined that Huskey’s appeal was not time-barred; thus, we have
   jurisdiction. Because Huskey established a genuine dispute of material fact as
   to whether administrative remedies were available to him, we REVERSE.
                   I. Facts & Procedural History 1
          Huskey alleged that on September 8, 2016, while seeking care at a
   medical clinic, officers forced his face into a wall, yelled that he had a knife,
   took his shoes and pants off, and took turns slapping him in the face and head
   while he was restrained. According to Huskey, after the incident, Captain
   Mary Jones left him in flex cuffs for about an hour, refused to let him see a
   nurse, and then refused to transport him to the hospital after the doctor
   informed her that it was prison policy to do so. He further alleged than when
   he was taken to the hospital for an x-ray six days later, a doctor informed him
   that his arm was broken.
          Huskey described his efforts to exhaust prison administrative
   remedies as follows. On September 12, 2016, he filed three grievances
   relating to the incident and requesting that the officers involved be punished.
   On September 23, 2016, the director of the Administrative Remedies
   Program (“ARP”) rejected each grievance by marking a box on the ARP-1
   forms indicating that the “REQUESTED RELIEF IS BEYOND THE
   POWER OF THE ARP TO GRANT.” Appellees provided records showing
   that Huskey also filed a letter, dated September 21, 2016, attempting to
   amend the grievance that alleged that the officers committed violence against
   him, but the director responded on September 27, 2016, explaining that he
   would not process the request because the grievance had already been
   rejected. Huskey then filed three step two grievances, all dated October 6,
   2016, requesting that his grievances be reinstated because the grievance


          1
             The majority of the facts and procedural history herein are drawn from our
   original opinion. See Huskey v. Jones, 860 F. App’x 322, 323 (5th Cir. 2021).




                                            2
Case: 19-60588         Document: 00516434030               Page: 3       Date Filed: 08/16/2022




                                           No. 19-60588


   procedure manual he reviewed did not list the ARP’s lack of power to grant
   requested relief as an appropriate reason for rejection. In response, the
   director sent him a letter dated October 20, 2016, explaining that “it is not
   necessary to submit an appeal to this office requesting for Administrative
   Remedy on a case which was originally already rejected for the reason listed
   on the ARP-1 form(s) provided to you. Please be advised that once your
   request for Administrative Remedy is rejected, you cannot proceed to the
   second step on that rejection.”
           Huskey brought suit under 42 U.S.C. § 1983. 2 The district court held
   a hearing under Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), and
   dismissed some of Huskey’s claims while allowing him to proceed with his
   claims that Appellees used excessive force against him and denied him
   adequate medical care. Appellees filed a motion for summary judgment,
   arguing that Huskey’s claims should be dismissed for failure to exhaust
   administrative remedies under the Prison Litigation Reform Act (“PLRA”).
   See 42 U.S.C. § 1997e(a). Huskey opposed summary judgment, arguing that
   he had satisfied the PLRA’s requirements by filing grievances and attempting
   to appeal his rejections after being told that he was not allowed to appeal
   them.
           The magistrate judge granted the motion for summary judgment and
   dismissed the case for failure to exhaust administrative remedies. The district
   court entered judgment on April 4, 2019. Huskey filed a motion to alter or


           2
             “Every person who, under color of any statute, ordinance, regulation, custom, or
   usage, of any State or Territory or the District of Columbia, subjects, or causes to be
   subjected, any citizen of the United States or other person within the jurisdiction thereof
   to the deprivation of any rights, privileges, or immunities secured by the Constitution and
   laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
   proceeding for redress, except that in any action brought against a judicial officer for an act
   or omission taken in such officer’s judicial capacity, injunctive relief shall not be granted
   unless a declaratory decree was violated or declaratory relief was unavailable.”




                                                 3
Case: 19-60588     Document: 00516434030           Page: 4   Date Filed: 08/16/2022




                                    No. 19-60588


   amend the judgment under Rule 59(e) that was dated April 27, 2019, but not
   post-marked until May 3, 2019. See Fed. R. Civ. P. 59(e). The magistrate
   judge accepted Huskey’s motion but denied it. The magistrate judge
   subsequently granted Huskey’s motion to proceed in forma pauperis on
   appeal. Huskey appealed.
          We remanded to the district court because it was unclear whether we
   had jurisdiction over Huskey’s appeal, given that it was potentially time-
   barred. The district court determined that his appeal was not time-barred
   because Huskey’s Rule 59(e) was timely filed based on the prison mailbox
   rule. This case now returns to use once more and we address the merits.
                       II. Standard of Review
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate if the
   record evidence “shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a). “Moreover, all facts and inferences must be viewed in the
   light most favorable to the nonmoving party.” Armstrong v. Am. Home Shield
   Corp., 333 F.3d 566, 568 (5th Cir. 2003).
                            III. Discussion
          The magistrate judge granted the motion for summary judgment and
   held that Huskey failed to exhaust the prison grievance process before
   bringing this lawsuit. Huskey v. Fisher, No. 1:17-CV-140, 2019 WL 1495275,
   at *2 (N.D. Miss. Apr. 4, 2019). Noting that all of Huskey’s grievances were
   rejected during the initial screening phase of the process, the magistrate
   judge reasoned that rejection of a grievance at the screening phase terminates
   the process such that it cannot proceed to exhaustion. Id. at *4. The
   magistrate judge explained that if the deficiencies in a grievance are
   “technical” or “matters of form,” an inmate can submit a corrected




                                         4
Case: 19-60588        Document: 00516434030              Page: 5       Date Filed: 08/16/2022




                                          No. 19-60588


   grievance within five days, which, if accepted, may proceed through the
   process to exhaustion. Id. But because Huskey attempted to file step two
   grievances instead of a corrected grievance or a new grievance altogether, she
   reasoned that he did not exhaust his administrative remedies. Id.
           The exhaustion provision of the PLRA states:
         No action shall be brought with respect to prison conditions
         under [42 U.S.C. § 1983], or any other Federal law, by a
         prisoner confined in any jail, prison, or other correctional
         facility until such administrative remedies as are available are
         exhausted.
   42 U.S.C. § 1997e(a).
           Huskey acknowledges that the PLRA prohibits an inmate from
   bringing suit until he exhausts the administrative remedies that are available.
   He argues, however, that he satisfied § 1997e(a) by exhausting the remedies
   available to him because he followed the grievance policy set forth in the 2015
   Mississippi Department of Corrections (“MDOC”) Standard Operating
   Procedures (“2015 SOP”) and had no knowledge of or access to the revised
   handbook that listed the claims ARP director’s reason for rejection. 3
           The Supreme Court has held that “[a]n inmate . . . must exhaust
   available remedies, but need not exhaust unavailable ones.” Ross v. Blake, 578
   U.S. 632, 642 (2016). “To determine what remedies are ‘available’ and thus
   must be exhausted, we look to ‘the applicable procedural rules . . . defined . .
   . by the prison grievance process itself.’” Wilson v. Epps, 776 F.3d 296, 299
   (5th Cir. 2015) (alteration in original) (quoting Jones v. Bock, 549 U.S. 199,


           3
             Relatedly, Huskey contends that the district court erred by taking judicial notice
   of the MDOC website displaying the revised 2016 Inmate Handbook. We disagree. This
   court has upheld taking judicial notice of the contents of a state agency’s website and we
   do so again here. See Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir. 2005)
   (taking judicial notice of approval by the National Mediation Board published on the
   agency’s website); Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir. 2005) (per curiam)
   (taking judicial notice of a Texas agency’s website).




                                                5
Case: 19-60588     Document: 00516434030          Page: 6   Date Filed: 08/16/2022




                                   No. 19-60588


   218 (2007)). “This circuit has taken a ‘strict’ approach to § 1997e’s
   exhaustion requirement, under which prisoners must not just substantially
   comply with the prison’s grievance procedures, but instead must ‘exhaust
   available remedies properly.’” Id. at 299–300 (quoting Dillon v. Rogers, 596
   F.3d 260, 268 (5th Cir. 2010)). “[T]o properly exhaust administrative
   remedies prisoners must ‘complete the administrative review process in
   accordance with the applicable procedural rules,’” as defined “by the prison
   grievance process itself.” Jones, 549 U.S. at 218 (quoting Woodford v. Ngo,
   548 U.S. 81, 88 (2006)).
         However, “an inmate is required to exhaust . . . only those[] grievance
   procedures that are ‘capable of use’ to obtain ‘some relief for the action
   complained of.’” Ross, 578 U.S. at 642 (quoting Booth v. Churner, 532 U.S.
   731, 738 (2001)). The Supreme Court has identified three circumstances
   under which “an administrative remedy, although officially on the books, is
   not capable of use to obtain relief.” Id. at 643. These circumstances exist
   “where (1) prison officials are ‘unable or consistently unwilling to provide
   any relief to aggrieved inmates,’ (2) the administrative scheme is ‘so opaque
   that it becomes, practically speaking, incapable of use’ by an ordinary
   prisoner, or (3) prison administrators ‘thwart inmates from taking advantage
   of a grievance process through machination, misrepresentation, or
   intimidation.’” Hinton v. Martin, 742 F. App’x 14, 15 (5th Cir. 2018) (citing
   Ross, 578 U.S. at 643–44).
         The second and third circumstances are implicated here. To be sure,
   “courts may not deem grievance procedures unavailable merely because an
   inmate was ignorant of them, so long as the inmate had a fair, reasonable
   opportunity to apprise himself of the procedures.” Davis v. Fernandez, 798
   F.3d 290, 295 (5th Cir. 2015). The facts of this case raise questions as to
   whether Huskey had such an opportunity.




                                        6
Case: 19-60588         Document: 00516434030               Page: 7       Date Filed: 08/16/2022




                                           No. 19-60588


           Here, the 2015 SOP provided to Huskey and the 2016 online Inmate
   Handbook on which Appellees rely differ in significant ways. For instance,
   the 2016 online handbook explains that “[i]f a request is rejected for technical
   reasons or matters of form, the inmate shall have five days from the date of
   rejection to file his/her corrected grievance.” The 2015 SOP does not
   contain this instruction. Additionally, both the 2015 SOP and the 2016 online
   handbook state that if a grievance is rejected during screening, “it must be
   for one of the following reasons.” But the lists that follow are different. The
   2016 online handbook provides five possible reasons, including that, “[t]he
   relief sought is beyond the power of MDOC to grant.” Conversely, the 2015
   SOP does not include inability to grant the relief requested—the basis for the
   rejection of Huskey’s grievances—in its exclusive list of ten reasons for
   rejecting a grievance during screening. 4
           In rejecting Huskey’s Rule 59(e) motion, the magistrate judge
   determined that the discrepancies between the SOP and handbook did not
   render remedies unavailable because (1) as a matter of reason, if the relief he
   requested was beyond the power of the MDOC to grant, then it could not be
   obtained through the grievance process; and (2) Huskey was at least on
   inquiry notice that the MDOC was using a different policy than what was set
   forth in the 2015 SOP. Huskey v. Fisher, No. 1:17-CV-140, 2019 WL 3082421,
   at *2 (N.D. Miss. July 15, 2019). However, based on the lack of record
   evidence that Huskey was aware of the 2016 online handbook or that he had


           4
              Appellees address Huskey’s argument that these differences created confusion
   by noting that “Huskey successfully navigated to completion a grievance regarding sexual
   harassment and the use of illegal cameras.” We have rejected a similar argument in the
   past. See Brantner v. Freestone Cnty. Sheriffs Off., 776 F. App’x 829, 831, 834 (5th Cir. 2019)
   (reversing the district court’s grant of summary judgment in favor of the sheriff’s office,
   sheriff, county, and other county employees where they pointed to an inmate’s submission
   of a grievance form for an unrelated incident as evidence that he knew of the grievance
   process rules and had access to the relevant forms).




                                                 7
Case: 19-60588      Document: 00516434030          Page: 8    Date Filed: 08/16/2022




                                    No. 19-60588


   access to the internet at all, there is a genuine dispute of material fact as to
   whether the step of filing a corrected grievance within five days was available
   to him.
          This court has previously reversed a district court’s grant of summary
   judgment and held that there was a genuine dispute of material fact as to
   whether a remedy was available to an inmate where he was given “documents
   that only partially explained the prison processes.” See Brantner v. Freestone
   Cnty. Sheriffs Off., 776 F. App’x 829, 834 (5th Cir. 2019). In Brantner, an
   inmate appealed a district court’s grant of summary judgment based on his
   failure to exhaust administrative remedies. Id. at 830. The jail asserted that
   its grievance procedures were set out in three documents: the County Jail
   Rules, the Grievance Plan, and the Inmate Rules Handbook. Id. at 831. It
   contended that Brantner was given the County Jail Rules and Inmate Rules
   Handbook when he was booked into jail. Id. at 833. However, we determined
   that Brantner had presented evidence that he never received the Inmate
   Rules Handbook. Id. at 834. What is more, he received the County Jail Rules,
   which stated that grievance forms would be available upon request and that
   “instructions would be provided,” but he never received grievance forms
   despite repeated requests, nor did he receive further instruction. Id. at 830,
   834. We reasoned that Brantner was “‘thwart[ed]’ from using prison
   processes because he was supplied with documents that only partially
   explained prison processes.” Id. at 834 (alteration in original) (quoting Ross,
   578 U.S. at 644). Thus, we held that Brantner satisfied the unavailability
   exception and was excused from exhausting administrative remedies. Id.
          Similarly, here, Huskey asserts that he received the 2015 SOP, but not
   the 2016 online handbook. The 2015 SOP stated that the grievance
   “procedures will be posted in writing in areas readily accessible to all
   offenders,” so he had no reason to believe its exclusive list was incorrect,
   outdated, or that there were other applicable rules that could only be found




                                          8
Case: 19-60588         Document: 00516434030               Page: 9      Date Filed: 08/16/2022




                                          No. 19-60588


   online. Moreover, Appellees do not dispute Huskey’s assertion that he did
   not have internet access and was thus not made aware of the revised
   handbook at the time that he filed his grievances. Instead, they contend that
   Huskey was “clearly provided a copy of Chapter 8 of the inmate handbook
   and was informed he could ask his case manager for a copy of the handbook.”
   To support this assertion, they cite the MDOC’s April 2019 response to
   Huskey’s request for legal assistance from the Inmate Legal Assistance
   Program (“ILAP”). But because Huskey’s grievances were filed and rejected
   between September and October of 2016, the ILAP staff’s 2019 response
   does not demonstrate that Huskey knew of the 2016 online handbook at the
   time that he filed his grievances.
           Huskey has presented evidence that he, like Brantner, was given
   documents “that only partially explained prison processes.” Viewed in the
   light most favorable to Huskey, this evidence satisfies the unavailability
   exception under Ross because the “administrative scheme [was] so opaque
   that it bec[ame], practically speaking, incapable of use” by an “ordinary
   prisoner.” Ross, 578 U.S. at 644. Accordingly, we hold that Appellees are not
   entitled to summary judgment because there is a genuine dispute of material
   fact as to whether administrative remedies were made available to Huskey. 5
                                  IV. Conclusion
           The district court’s summary judgment is REVERSED and this case
   is REMANDED for further proceedings consistent with this opinion.




           5
              For purposes of completeness, we note that Huskey’s Notice of Appeal states
   that he is also appealing the denial of his Rule 59(e) motion. We need not address this issue,
   however, given our reversal of summary judgment.




                                                 9